Osborn, C. J.
The issue in this case was tried by the court. At the request of the parties, the court made a special finding of the facts and conclusions of law arising thereon.
The appellant has submitted a very able brief in the case, but the appellee makes the point that the special finding is not signed by the judge or incorporated in a bill of exceptions, and under the uniform ruling of this court, it is not before us, so as to warrant us in reviewing his decision on the questions of law arising in the case. The Peoria, etc., Company v. Walser, 22 Ind. 73; Roberts v. Smith, 34 Ind. 550.
The errors assigned are all based upon the special finding, and, as that is not before us for review, there is no available error in the case.
The judgment is affirmed, with costs.